 BOSTON WOVEN HOSE AND RUBBERCOMPANY5011. If a member moves and does not send into the Journal his newforwarding address, the Post Office Department notifies the Journalaccordingly, and thatnameis stricken from the Journal mailinglist;2.Withdrawn and retired members are carried on the membershiproll but must pay $1.20 per year to receive the Journal; at the time ofthe 1957 convention, there were approximately 5,000 retired members.(The International submitted no information on how many sub-scribed to the Journal.)3.The names of newly accepted members are not immediatelyplaced on the Journal mailing list due to clerical delays.4.A number of National Transit Members of the Internationalhave no permanent address.The International estimates this figurevaries from 2,000 to 2,700 members.The International maintains that the Journal office does,in someinstances, send 8 to 10 bundles containing 300 to 350 Journals eachto various stewards for distribution to the membership on the siteof the job.There are also some 10 or 12 Subordinate Lodges whoask for bundles for distribution at the Subordinate Lodge Head-quarters.These extra bundles for Subordinate Lodges and NationalTransient Members contain approximately 1,200 to 1,500 copies.In addition, the International sends copies of the Financial Reportfiled annually with the Secretary of Labor to the Financial Secretaryof each Subordinate Lodge.The Journals refer to this Report,and give notice that such is available for membership inspectionon request.Boston Woven Hose and Rubber Company, Division of AmericanBiltrite Rubber Company, Incorporated1andLocal 25, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Petitioner.Case No. 1-RC-5477.March 31, 1959DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Rodgers, Jenkins,and Fanning].2 The name of the Employer appears as corrected at the hearing.123 NLRB No. 76. 502DECISIONSOF NATIONAL.LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer and the Intervenor, Local 25, United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, advance theircontract as a bar to this proceeding.The Petitioner, seeking a unitof truckdrivers, contends that the contract is no bar because (1) therecognition clause refers to "Production andMaintenance" em-ployees without specifying truckdrivers, and (2) there is a unionshop clause but the Intervenor did not achieve compliance withthe filing requirements of the Act until January 21, 1959, about 2months after the contract was executed and a few days after thepetition was filed.As to (1), there is testimony that: The Employeremployed 2 to 5 truckdrivers between 1940 and 1957; the contract-ing parties construed a series of contracts similar to the currentagreement to cover the drivers; 22 over-the-road drivers were hiredbetween July 1957 and November 1958, of whom 21 had been hiredbefore the current contract was executed; the Intervenor, over 4months before the petition was filed, demanded that the Employerapply the checkoff provision of the contract preceding the currentagreement to the new drivers; and after a few months of delayoccasioned by negotiations for a new contract, a strike, and thedifficulty of contacting drivers returning at odd hours from longtrips, all the new drivers signed checkoff authorization cards. Inthese circumstances, we believe that the contracting parties intendedto and did include all the truckdrivers in the contractual unit.2With respect to (2), we are administratively advised that the initialsteps to achieve compliance were taken prior to November 1958when the contract was executed.Final compliance was achieved inJanuary 1959.We find, therefore, that, for the purposes of therule stated in theKeystonecase with regard to unions out of com-pliance at the time a rival petition is filed,3 compliance was achievedwithin a reasonable period of time.Accordingly, as the petition wasfiled after the execution of the contract, we find that the contractis a bar to this proceeding.We shall, therefore, dismiss the petition.[The Board dismissed the petition.]2 Sterling Faucet Company,119 NLRB 1225.3Key8toneCoat, Apron &Towel Supply Company,121 NLRB 880.